DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No.: US 2009/0185094 A1 of record, “Lee”) in view of Chang et al (US Publication No.: US 2013/0176515 A1, “Chang”).
Regarding Claim 1, Lee discloses a liquid crystal element (Figures 1-2) comprising:

A liquid crystal layer disposed between the first substrate and the second substrate (Figure 2, liquid crystal layer 3); and
A plurality of columnar bodies arranged between the first substrate and the second substrate disposed in the liquid crystal layer (Figure 2, plurality of columnar bodies 320);
Wherein the first substrate has a counter electrode provided on its one surface side (Figure 2, counter electrode 270),
Wherein the second substrate is configured to include a plurality of wiring parts provided on its one surface side, an insulating layer provided on the upper side of the plurality of wiring parts (Figure 2, plurality of wirings parts 171, 175; insulating layer 380), and a plurality of pixel electrode provided on the upper side of the insulating layer (Figures 1-2, plurality of pixel electrodes 191),
Wherein the plurality of pixel electrodes is arranged at least along a first direction in a plan view (Figure 1 discloses a first vertical direction in which pixel electrodes 191 are disposed),
Wherein at least one of the plurality of wiring parts is connected to one of the plurality of pixel electrodes, arranged on the lower layer side of the plurality of pixel electrodes, and has a connection region that passes through a gap between pixel electrodes adjacent to each other in the first direction (Figures 1-2, the pixel electrodes 191 are connected to at least 175 of the wiring parts, and the wiring part has a connection region which is the portion of 175 that overlaps with the spacer 320a, where Figure 1, as annotated below, discloses that that portion is disposed between adjacent pixel electrodes in a first vertical direction),
Wherein at least one of the plurality of wiring parts is arranged so that it overlaps a pixel electrode adjacent in the first direction in the plan view to the one of the plurality of pixel electrodes that is connected to the at least one of the plurality of wiring parts (Figure 1, as annotated below),
Wherein the connection region of the at least one of the plurality of wiring parts has the same electrical potential as the one of the plurality of pixel electrodes that is connected to the at least one of the plurality of wirings parts (Figures 1-2 discloses that pixel electrode 191 is directly connected to wiring part 175 and so must have the same electric potential), and

Lee fails to disclose that the liquid crystal element further comprises a plurality of inter-pixel electrodes where each of the plurality of pixel electrodes corresponds to a different inter-pixel electrode, and wherein one wiring part is associated with one pixel electrode and one inter-pixel electrode.
However, Chang discloses a similar liquid crystal element where the liquid crystal element further comprises a plurality of inter-pixel electrodes where each of the plurality of pixel electrodes corresponds to a different inter-pixel electrode, and wherein one wiring part is associated with one pixel electrode and one inter-pixel electrode (Chang, Figure 1, inter-pixel electrode 21, pixel electrode 82, wiring part 62, where each wiring part 62 may be considered the portion of wiring 62 that corresponds to a single pixel electrode 82 and inter-pixel electrode 21 located within a single pixel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal element as disclosed by Lee to include an inter-pixel electrode as disclosed by Chang. One would have been motivated to do so for the purpose of preventing light leakage between the pixel electrode and data line (Chang, Paragraph 0043). 

    PNG
    media_image1.png
    809
    613
    media_image1.png
    Greyscale



A first substrate and a second substrate facing each other (Figure 2, first substrate 200, second substrate 100);
A liquid crystal layer disposed between the first substrate and the second substrate (Figure 2, liquid crystal layer 3); and
A plurality of columnar bodies arranged between the first substrate and the second substrate disposed in the liquid crystal layer (Figure 2, plurality of columnar bodies 320);
Wherein the first substrate has a counter electrode provided on its one surface side (Figure 2, counter electrode 270; Paragraph 0105);
Wherein the second substrate is configured to include a plurality of wiring parts provided on its one surface side, an insulating layer provided on the upper side of the plurality of wiring parts (Figure 2, plurality of wirings parts 171, 175; insulating layer 380), and a plurality of pixel electrode provided on the upper side of the insulating layer (Figures 1-2, plurality of pixel electrodes 191),
Wherein the plurality of pixel electrodes is arranged at least along a first direction in a plan view (Figure 1 discloses a first vertical direction in which pixel electrodes 191 are disposed),
Wherein each of the plurality of wiring parts is connected to one of the plurality of pixel electrodes, arranged on the lower layer side of the plurality of pixel electrodes (Figures 1-2, the pixel electrodes 191 are connected to at least 175 of the wiring parts),
Wherein the plurality of pixel electrodes is configured to include at least a first pixel electrode arranged along the first direction, a second pixel electrode adjacent to the first pixel electrode, and a third pixel electrode adjacent to the second pixel electrode (Figure 1 discloses a matrix layout for the pixel electrodes 191, so there would be one pixel electrode 191 above the shown pixel electrode 191 and one below it, which would suffice as first and third pixel electrodes, as annotated below for clarification),
Wherein the plurality of wiring parts is configured to include a first wiring part connected to the first pixel electrode, a second wiring part connected to the second pixel electrode, and a third wiring part connected to the third pixel electrode (Figures 1-2, wiring parts 175 are connected to the pixel electrode 191, where each pixel electrode is connected to its own transistor, and each of those connecting portions 175 may be considered a first, second, and third wiring part respectively);

Wherein the third wiring part is arranged so as to overlap the first pixel electrode and the second pixel electrode in the plan view (Figure 1, the third wiring part 171 at least overlaps the first pixel electrode and the second pixel electrode in the portions that are connected to the transistor, and where 175 also overlaps the first and second pixel electrodes in a first vertical direction in a plan view),
Wherein the connection region of the third wiring part has the same electrical potential as the third pixel electrode which is connected to the third wiring part (Figures 1-2, at least connection region portion175 and the third pixel electrode 191 have the same electrical potential since they are directly connected to one another), and
Wherein the plurality of columnar bodies is provided at least at a position overlapping the connection region in a plan view (Figures 1-2, the columnar bodies 320a overlap at least a portion of the connection region 171 and 175; Paragraph 0108). 
Lee fails to disclose that the liquid crystal element further comprises a plurality of inter-pixel electrodes where each of the plurality of pixel electrodes corresponds to a different inter-pixel electrode, wherein one wiring part is associated with one pixel electrode and one inter-pixel electrode.
However, Chang discloses a similar liquid crystal element where the liquid crystal element further comprises a plurality of inter-pixel electrodes where each of the plurality of pixel electrodes corresponds to a different inter-pixel electrode, wherein one wiring part is associated with one pixel electrode and one inter-pixel electrode (Chang, Figure 1, inter-pixel electrode 21, pixel electrode 82, wiring part 62, where each wiring part 62 may be considered the portion of wiring 62 that corresponds to a single pixel electrode 82 and inter-pixel electrode 21 located within a single pixel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal element as disclosed by Lee to include an inter-pixel electrode as disclosed by Chang. One would have been motivated to do so for the purpose of preventing light leakage between the pixel electrode and data line (Chang, Paragraph 0043). 

    PNG
    media_image2.png
    809
    613
    media_image2.png
    Greyscale




Regarding Claim 4, Lee in view of Chang discloses the liquid crystal element according to claim 2, wherein the plurality of column bodies is larger in width than the connection region in the first direction and/or in a second direction whose direction is different from the first direction (Figure 1 discloses that the columnar bodies 320a have a larger width in at least the first vertical direction).

Regarding Claim 19, Lee in view of Chang discloses the liquid crystal element according to claim 1.
Lee fails to disclose that the plurality of inter-pixel electrodes arranged so as to overlap a gap between the plurality of pixel electrodes in the plan view,
Wherein each of the plurality of inter-pixel electrodes is arranged such that a partial region thereof overlaps a partial region of one of the plurality of pixel electrodes adjacent in a second direction which is substantially orthogonal to the first direction in the plan view.
However, Chang discloses a similar liquid crystal element where the plurality of inter-pixel electrodes arranged so as to overlap a gap between the plurality of pixel electrodes in the plan view (Chang, Figures 1-2, inter-pixel electrodes 21 overlap a gap between plurality of pixel electrodes 82),
Wherein each of the plurality of inter-pixel electrodes is arranged such that a partial region thereof overlaps a partial region of one of the plurality of pixel electrodes adjacent in a second direction which is substantially orthogonal to the first direction in the plan view (Chang, Figures 1-2, inter-pixel electrodes 21 overlap with pixel electrodes 82). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal element as disclosed by Lee to include an inter-pixel electrode as disclosed by Chang. One would have been motivated to do so for the purpose of preventing light leakage between the pixel electrode and data line (Chang, Paragraph 0043). 

Regarding Claim 20, Lee in view of Chang discloses the liquid crystal element according to claim 2.
Lee fails to disclose that the plurality of inter-pixel electrodes arranged so as to overlap a gap between the plurality of pixel electrodes in the plan view,
Wherein each of the plurality of inter-pixel electrodes is arranged such that a partial region thereof overlaps a partial region of one of the plurality of pixel electrodes adjacent in a second direction which is substantially orthogonal to the first direction in the plan view.
However, Chang discloses a similar liquid crystal element where the plurality of inter-pixel electrodes arranged so as to overlap a gap between the plurality of pixel electrodes in the plan view (Chang, Figures 1-2, inter-pixel electrodes 21 overlap a gap between plurality of pixel electrodes 82),
Wherein each of the plurality of inter-pixel electrodes is arranged such that a partial region thereof overlaps a partial region of one of the plurality of pixel electrodes adjacent in a second direction which is substantially orthogonal to the first direction in the plan view (Chang, Figures 1-2, inter-pixel electrodes 21 overlap with pixel electrodes 82). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal element as disclosed by Lee to include an inter-pixel electrode as disclosed by Chang. One would have been motivated to do so for the purpose of preventing light leakage between the pixel electrode and data line (Chang, Paragraph 0043). 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chang in further view of  Lee et al (US Publication No.: US 2018/0138214 A1 of record, “Lee’214”).
Regarding Claim 5, Lee in view of Chang discloses the liquid crystal element according to claim 1.
Lee is silent regarding the material of the columnar bodies and so fails to disclose that the plurality of columnar bodies is a resin film having translucency or light shielding properties.
However, Lee’214 discloses a similar liquid crystal element where the plurality of columnar bodies is a resin film having translucency or light shielding properties (Lee’214, Figure 5, columnar bodies 171; Paragraphs 0110-0111 disclose that the columnar bodies 171 may be made of a light-shielding resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the columnar bodies as disclosed by Lee to include a light-shielding resin as disclosed by Lee’214. One would have been motivated to do so for the purpose of simplifying the manufacturing process by having the same material for the columnar bodies and black matrix and allowing the columnar bodies to serve multiple purposes of preventing light leakage while maintain a cell gap (<eel Paragraphs 0110-0111).

Regarding Claim 6, Lee in view of Chang discloses the liquid crystal element according to claim 2.
Lee is silent regarding the material of the columnar bodies and so fails to disclose that the plurality of columnar bodies is a resin film having translucency or light shielding properties.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the columnar bodies as disclosed by Lee to include a light-shielding resin as disclosed by Lee’214. One would have been motivated to do so for the purpose of simplifying the manufacturing process by having the same material for the columnar bodies and black matrix and allowing the columnar bodies to serve multiple purposes of preventing light leakage while maintain a cell gap (<eel Paragraphs 0110-0111).

Regarding Claim 7, Lee in view of Chang discloses the liquid crystal element according to claim 3.
Lee is silent regarding the material of the columnar bodies and so fails to disclose that the plurality of columnar bodies is a resin film having translucency or light shielding properties.
However, Lee’214 discloses a similar liquid crystal element where the plurality of columnar bodies is a resin film having translucency or light shielding properties (Lee’214, Figure 5, columnar bodies 171; Paragraphs 0110-0111 disclose that the columnar bodies 171 may be made of a light-shielding resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the columnar bodies as disclosed by Lee to include a light-shielding resin as disclosed by Lee’214. One would have been motivated to do so for the purpose of simplifying the manufacturing process by having the same material for the columnar bodies and black matrix and allowing the columnar bodies to serve multiple purposes of preventing light leakage while maintain a cell gap (<eel Paragraphs 0110-0111).

Regarding Claim 8, Lee in view of Chang discloses the liquid crystal element according to claim 4.
Lee is silent regarding the material of the columnar bodies and so fails to disclose that the plurality of columnar bodies is a resin film having translucency or light shielding properties.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the columnar bodies as disclosed by Lee to include a light-shielding resin as disclosed by Lee’214. One would have been motivated to do so for the purpose of simplifying the manufacturing process by having the same material for the columnar bodies and black matrix and allowing the columnar bodies to serve multiple purposes of preventing light leakage while maintain a cell gap (<eel Paragraphs 0110-0111).

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chang in further view of  Takehara et al (US Publication No.: US 2016/0077402 A1 of record, “Takehara”). 
Regarding Claim 9, Lee in view of Chang discloses a liquid crystal element according to claim 1.
Lee fails to disclose a lighting apparatus comprising: a light source, a liquid crystal element for forming an image using light from the light source, and an optical system for projecting the image formed by the liquid crystal element.
However, Takehara discloses a similar lighting apparatus comprising: a light source, a liquid crystal element for forming an image using light from the light source, and an optical system for projecting the image formed by the liquid crystal element (Takehara, Figure 5 discloses a lighting apparatus, comprising a light source 20a, liquid crystal element 1, optical system 10a/50a; Paragraphs 0067-0070 disclose the optical system for projecting the image; Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal element as disclosed by Lee to be included in a light apparatus as disclosed by Takehara. One would have been motivated to do so for the purpose of creating a lighting apparatus that may provide enhanced flexible adjustment to light distribution (Takehara, Paragraph 0066). 

Regarding Claim 10, Lee in view of Chang discloses a liquid crystal element according to claim 2.

However, Takehara discloses a similar lighting apparatus comprising: a light source, a liquid crystal element for forming an image using light from the light source, and an optical system for projecting the image formed by the liquid crystal element (Takehara, Figure 5 discloses a lighting apparatus, comprising a light source 20a, liquid crystal element 1, optical system 10a/50a; Paragraphs 0067-0070 disclose the optical system for projecting the image; Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal element as disclosed by Lee to be included in a light apparatus as disclosed by Takehara. One would have been motivated to do so for the purpose of creating a lighting apparatus that may provide enhanced flexible adjustment to light distribution (Takehara, Paragraph 0066). 

Regarding Claim 11, Lee in view of Chang and Takehara discloses the light apparatus according to claim 9, further comprising: a liquid crystal driving device for supplying a driving voltage to the liquid crystal element to individually control an alignment state of the liquid crystal layer in each pixel region formed between the counter electrode and each of the plurality of pixel electrodes in the liquid crystal element (Lee, Figure 1, liquid crystal driving device Q; Paragraphs 0043-0058).

Regarding Claim 12, Lee in view of Chang and Takehara discloses the light apparatus according to claim 10, further comprising: a liquid crystal driving device for supplying a driving voltage to the liquid crystal element to individually control an alignment state of the liquid crystal layer in each pixel region formed between the counter electrode and each of the plurality of pixel electrodes in the liquid crystal element (Lee, Figure 1, liquid crystal driving device Q; Paragraphs 0043-0058).

Regarding Claim 13, Lee in view of Chang and Takehara discloses the lighting apparatus according to claim 11.

However, Takehara discloses a similar light apparatus comprising a control device which detects the position of another vehicle or a pedestrian based on information surrounding a vehicle, wherein the liquid crystal driving device supplied the driving voltage to the liquid crystal element based on a control signal supplied from the control device (Takehara, Figure 9, control device 201; Paragraph 0092; Paragraph 0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting apparatus as disclosed by Lee to include a control device as disclosed by Takehara. One would have been motivated to do so for the purpose of reducing the amount of light striking an oncoming vehicle thereby preventing the driver of the oncoming vehicle from suffering a glare of the headlights (Takehara, Paragraph 0104). 

Regarding Claim 14, Lee in view of Chang and Takehara discloses the lighting apparatus according to claim 12.
Lee fails to disclose a control device which detects the position of another vehicle or a pedestrian based on information surrounding a vehicle, wherein the liquid crystal driving device supplied the driving voltage to the liquid crystal element based on a control signal supplied from the control device.
However, Takehara discloses a similar light apparatus comprising a control device which detects the position of another vehicle or a pedestrian based on information surrounding a vehicle, wherein the liquid crystal driving device supplied the driving voltage to the liquid crystal element based on a control signal supplied from the control device (Takehara, Figure 9, control device 201; Paragraph 0092; Paragraph 0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting apparatus as disclosed by Lee to include a control device as disclosed by Takehara. One would have been motivated to do so for the purpose of reducing the amount of light 

Regarding Claim 15, Lee in view of Chang and Takehara discloses the lighting apparatus according to claim 13.
Lee fails to disclose that the control device is further configured to detect the position of the other vehicle or the pedestrian based on the information in front of the vehicle, set a light distribution pattern where a predetermined region including the detected position of the other vehicle or the pedestrian is set as a non-irradiation region and the remaining region is set as a light irradiation region, and generate a control signal for forming the image corresponding to the light distribution pattern and supplied the control signal to the liquid crystal driving device, wherein the optical system projects the image which is formed by the liquid crystal element to the front of the vehicle. 
However, Takehara discloses a similar lighting apparatus where the control device is further configured to detect the position of the other vehicle or the pedestrian based on the information in front of the vehicle, set a light distribution pattern where a predetermined region including the detected position of the other vehicle or the pedestrian is set as a non-irradiation region and the remaining region is set as a light irradiation region, and generate a control signal for forming the image corresponding to the light distribution pattern and supplied the control signal to the liquid crystal driving device, wherein the optical system projects the image which is formed by the liquid crystal element to the front of the vehicle (Takehara, Figure 9; Figures 17-18; Paragraphs 0103-0104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting apparatus as disclosed by Lee to include a control device as disclosed by Takehara. One would have been motivated to do so for the purpose of reducing the amount of light striking an oncoming vehicle thereby preventing the driver of the oncoming vehicle from suffering a glare of the headlights (Takehara, Paragraph 0104). 

Regarding Claim 16, Lee in view of Chang and Takehara discloses the lighting apparatus according to claim 14.

However, Takehara discloses a similar lighting apparatus where the control device is further configured to detect the position of the other vehicle or the pedestrian based on the information in front of the vehicle, set a light distribution pattern where a predetermined region including the detected position of the other vehicle or the pedestrian is set as a non-irradiation region and the remaining region is set as a light irradiation region, and generate a control signal for forming the image corresponding to the light distribution pattern and supplied the control signal to the liquid crystal driving device, wherein the optical system projects the image which is formed by the liquid crystal element to the front of the vehicle (Takehara, Figure 9; Figures 17-18; Paragraphs 0103-0104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting apparatus as disclosed by Lee to include a control device as disclosed by Takehara. One would have been motivated to do so for the purpose of reducing the amount of light striking an oncoming vehicle thereby preventing the driver of the oncoming vehicle from suffering a glare of the headlights (Takehara, Paragraph 0104). 

Regarding Claim 17, Lee in view of Chang and Takehara discloses the light apparatus according to claim 9, wherein the liquid crystal element further comprises a plurality of inter-pixel electrodes arranged so as to overlap a gap between the plurality of pixel electrodes in the plan view, and wherein each of the plurality of inter-pixel electrodes is arranged such that a partial region thereof overlaps a partial region of one of the pixel electrodes adjacent in a second direction which is substantially orthogonal to the first direction in the plan view (Figures 1-2, inter-pixel electrodes 121 extend in a second horizontal direction and overlap with each pixel electrode 191 in a second horizontal direction, where each inter-pixel electrode 121 is 

Regarding Claim 18, Lee in view of Chang and Takehara discloses the light apparatus according to claim 10, wherein the liquid crystal element further comprises a plurality of inter-pixel electrodes arranged so as to overlap a gap between the plurality of pixel electrodes in the plan view, and wherein each of the plurality of inter-pixel electrodes is arranged such that a partial region thereof overlaps a partial region of one of the pixel electrodes adjacent in a second direction which is substantially orthogonal to the first direction in the plan view (Figures 1-2, inter-pixel electrodes 121 extend in a second horizontal direction and overlap with each pixel electrode 191 in a second horizontal direction, where each inter-pixel electrode 121 is disposed to overlap a gap between at least each adjacent pixel electrode 191 in the first vertical direction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871